DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
-- In Claim 13, line 3, the term “derivatives” is deleted and replaced with “powdered”.


Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-5 and 7-14 are allowed. The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments to the claims overcome the prior art rejections presented in the previous Office Action.


The closest prior art of record - Daikeler et al. (US Patent Publication No. 2010/0291050 A1) - discloses a composition comprising a liquid microbial mixture (e.g. probiotic blend dissolved in water) 

The prior art references do not teach or render obvious all the cumulative limitations of independent claims 1 and 13 with particular attention to a composition comprising “powdered Camu Camu fruit, powdered Muira Puama stem and root, and powdered Maca root”.

The a public use/sale of Bio Harmonic Tonic (Facebook, August 2017) and Marijuana Business MJBizCon (Conference Guide, November 2017) is described as “Bio Harmonic Tonic” in Pages 2-3 of the Provisional Patent Application 62/621,162. Bio Harmonic Tonic was described on Facebook as “active microbial mix with amazon botanicals and gemstones”. Bio Harmonic Tonic was listed as an Exhibitor and a Cultivation Product at the MJBizCon [Page 53, 56]. These disclosures are considered to demonstrate prior public use or sale or other public availability of the invention. The declaration under 37 CFR 1.130(a) filed 11/25/2020 is sufficient to overcome the rejection of the claims based upon the BioHarmonic Tonic reference as set forth in the last Office action because the inventor has made a declaration that they are the author of the cited reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 1, 2021